FILED
                           NOT FOR PUBLICATION
                                                                               APR 16 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLOS AMEZCUA,                                  No.   19-55910

              Petitioner-Appellant,              D.C. No.
                                                 3:18-cv-01317-GPC-MSB
 v.

JOE A. LIZARRAGA, Warden; XAVIER                 MEMORANDUM*
BECERRA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                            Submitted April 14, 2021**
                               Pasadena, California

Before: M. SMITH and IKUTA, Circuit Judges, and STEELE,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John E. Steele, United States District Judge for the
Middle District of Florida, sitting by designation.
      California prisoner Carlos Amezcua appeals the district court’s denial of his

habeas petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to

§ 2253(a) and affirm.

      Because “a state court’s interpretation of state law, including one announced

on direct appeal of the challenged conviction, binds a federal court sitting in habeas

corpus,” Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam), we are bound

by the California Court of Appeal’s conclusion that Amezcua’s extrajudicial

statements to the police were admissible at trial under California’s corpus delicti

rule. Therefore, the California Court of Appeal’s rejection of Amezcua’s claim

that there was insufficient evidence to uphold his convictions for counts 7, 9 and

10 was not contrary to Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      AFFIRMED.




                                          2